678 S.E.2d 662 (2009)
Freddie Lee DLXON, Sr., and Mabel Dixon
v.
Thomas L. HILL, Administrator of the Estate of John Barber and Palmetto Born Again Church of Christ (Apostolic), Inc., a/k/a Palmetto Deliverance Church.
No. 667P05.
Supreme Court of North Carolina.
June 17, 2009.
R. Clarke Speaks, for Freddie Dixon.
Scott T. Slusser, Assistant Attorney General, for Mabel Dixon.
William L. Davis, Lumberton, for Thomas Hill.

ORDER
Upon consideration of the petition filed on the 12th of February 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.